Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 02/07/2020, 04/27/2020, 05/26/2020, and 06/17/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites “a µ-lowering” in line 2. The meaning of “µ” is unclear. Appropriate correction is required. 
Claim(s) that depend(s) from the rejected claim(s) is/are rejected. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2004 055 714 (applicant admitted prior art, D1) in view of JP 2000 42863 (applicant admitted prior art, D2). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to Claim 1, D1 discloses a sealing member for machine tools (Figures 1-7), comprising a plate-shaped supporting member (structure in front of 11, in Figure 2) and a plate-shaped elastic member (11), wherein 
the elastic member (11, 21) is attached to the machine tool (Figure 1-2) so as to be sandwiched between an attachment portion of the machine tool and the supporting member (lacks disclosure), the elastic member being in sliding contact with a sliding surface of the machine tool (¶ 0028 of translation), 
the elastic member (11, 21) includes a projecting portion (12, 22) which projects from an edge portion of the supporting member (Figure 2) toward a side of the sliding surface of the machine tool, and is configured such that one surface side (13, 23; ¶ 0033 of translation) of the projecting portion (12, 22) comes into sliding contact with the sliding surface of the machine tool (¶ 0028 of translation), and 

	D2 teaches a seal assembly where the elastic portion 10 is sandwiched between the attachment portion 34 and the supporting member 13, in Figures 1 and 3 for secure attachment. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to have the elastic member of the sealing system of D1 sandwiched between the attachment portion of the machine tool and the supporting member, as taught by D2, since the claimed invention is merely a combination of known method (such as sandwiching the elastic member between the attachment portion of the machine tool and the supporting member), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for secure attachment and effective sealing.     


    PNG
    media_image1.png
    746
    713
    media_image1.png
    Greyscale


As to Claim 3, D1 discloses the sealing member for machine tools according to claim 1, wherein the projecting portion is provided such that a pressing margin of the linear portion (as shown above) is 3 mm or more (¶ 0006).  

As to Claim 4, D1 discloses the sealing member for machine tools according claim 1, wherein the projecting portion is provided with a through hole (32, Figures 1 and 3A) leading to an end portion of the incision (31, Figures 1 and 3A) at a side opposite to the corner portion.  

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2004 055 714 (applicant admitted prior art, D1) and JP 2000 42863 (applicant admitted prior art, D2) and further in view of WO 2007 131312 (hereinafter referred to as D3). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to Claim 2, the combination teaches the sealing member for machine tools according to claim 1, wherein the elastic member preferably includes thermosetting polyurethane (¶ 0013).
	D3 teaches a known method of adding reducing agent to polyurethane to reduce friction for obtaining abrasion-resistance material (¶ p7, L11-18). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include friction lowering agent to polyurethane in the sealing system as taught by D3, since the claimed invention is merely a combination of known elements (such as adding friction lowering agent to polyurethane), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing with low friction.      
 

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/NATHAN CUMAR/Primary Examiner, Art Unit 3675